Case 1:18-cv-12312-KPF Document 14 Filed 01/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

LORD & TAYLOR LLC
Plaintiff
-against-
GREAT AMERICAN INSURANCE

COMPANY,
Defendant

No. 18-cv-12312 (KPF)

DEFENDANT’S RULE 7.1
DISCLOSURE STATEMENT

SS _4 ae ae ae a a a

 

Defendant Great American Insurance Company (“Great American”) provides the
following disclosure pursuant to Rule 7.1 of the Federal Rules of Civil Procedure: Great American
is a wholly-owned subsidiary of American Financial Group, Inc. (“AFG”). AFG is a publicly-

traded corporation incorporated in Ohio and trading on the New York Stock Exchange under the

symbol “AFG.”

DATED: White Plains, NY 10606
January 25, 2019

Respectfully submitted,

GREAT AMERICAN INSURANCE
COMPANY

Neath CL.

Geraldine A. Cheverko, Esq. [GAC1747]
ECKERT SEAMANS CHERIN & MELLOTT, LLC
10 Bank Street, Suite 700

White Plains, New York 10606

Tel: (914) 949-2909

Direct: (914) 286-2812

Fax: (914) 949-5424

E-mail: gcheverko@eckertseamans.com

 

- and -
Case 1:18-cv-12312-KPF Document 14 Filed 01/25/19 Page 2 of 2

Michael A. Graziano (pro hac vice anticipated)
ECKERT SEAMANS CHERIN & MELLOTT, LLC
1717 Pennsylvania Avenue, N.W., 1200
Washington, D.C. 20006

Tel: (202) 659-6671

Fax: (202) 659-6699

E-mail: mgraziano@eckertseamans.com

Attorneys for Great American Insurance Company

CERTIFICATE OF SERVICE

I hereby certify that on January 25, 2019, true and correct copies of the foregoing
Defendant’s Rule 7.1 Disclosure Statement were served:

Vianny Maria Pichardo, Esq.
William Gorman Passannante, Esq.
Joshua Gold, Esq.

Anderson Kill & Olick, P.C.

1251 Avenue of Americas

New York, NY 10020

ils - i ff \
; /) A i W,
/ te yy NA tt, (' Abert l

Geraldine A. Cheverko, Esq.

 
